Citation Nr: 1547749	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-02 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS).

2.  Entitlement to service connection for delirium tremors (claimed as nerves and shakes).

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability (claimed as herniated disc).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in September 2015.  A transcript of the hearing has been associated with the record.

In September 2015, the Veteran submitted claims of entitlement to service connection for posttraumatic stress disorder (PTSD), depression, anxiety with alcohol abuse, a right shoulder disability, asthma, right hand carpal tunnel syndrome, neuropathy of the bilateral lower extremities, and neuropathy of the bilateral upper extremities.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During his September 2015 hearing, the Veteran testified that he had undergone surgery for a herniated disc during the 1990s, while he was incarcerated.  The period of his incarceration is unclear, although the Veteran has stated that he was in prison for 25 years.  A May 1986 VA consultation sheet indicates the Veteran's report of being at the Arizona Department of Corrections.  The Veteran has also identified treatment at Sierra Vista Hospital in Arizona 1996, indicating that he underwent back surgery.  As it appears that there is outstanding evidence pertaining to the Veteran's petition to reopen the claim of entitlement to a back disability, an attempt should be made to obtain such records.  Moreover, as the content of any records held by the Arizona Department of Corrections is uncertain, the Board has determined that adjudication of the remaining issues on appeal should be deferred pending receipt of any such outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, if necessary, contact the Arizona Department of Corrections and request any available medical treatment records pertaining to the Veteran's period of incarceration.  

If, after making reasonable efforts to obtain the records described above, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Upon completion of the above actions, and after ensuring all appropriate development has been completed, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





